By the Court.
“Gentlemen of the jury, if you believe “ the facts sworn to by the witness, you must acquit the « prisoner. He has explained how he got possession of the “ notes charged upon him: although the testimony is sus- “ picious, yet we cannot make out the prisoner’s guilt, “ without positive and satisfactory proof, which appears “ to be wanting in this case. The witness says, that she “ saw O’Bryan’s wife receive the money, in his absence, “ and there has nothing yet appeared to show she has not “ sworn the truth.”
The jury found the prisqner not guilty.